Citation Nr: 9936264	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  93-24 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 1992.  
In August 1995 the Board concluded new and material evidence 
had not been submitted and the claim of entitlement to 
service connection for a back disability first denied by the 
Regional Office (RO) in January 1980 was not reopened; the 
Board's decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court), known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
which granted the parties' joint motion for remand, vacated 
the Board's August 1995 decision, and remanded the matter for 
additional action.  In September 1997 the Board issued a 
decision remanding the matter to the RO for additional 
action.  The case has now been returned to the Board for 
further consideration.  


FINDINGS OF FACT

1.  Service connection for a back disability was denied by 
the RO in 1980.  That decision was not appealed.  The veteran 
sought to reopen it in August 1988, but that attempt to 
reopen was denied and not appealed.  

2.  The evidence received since that August 1988 decision 
includes service medical records prepared contemporaneous 
with the veteran's June 1979 medical treatment at the United 
States Air Force Regional Hospital at Carswell Air Force 
Base, and at Fort Sam Houston's Brooke Army Medical Center.  
That evidence bears directly and substantially upon the 
specific matter under consideration; i.e., whether the 
veteran has a back disability that was incurred or aggravated 
in service.  

3.  Competent evidence of a nexus between a current back 
disability and service has not been presented.  



CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's 1988 decision is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  A well-grounded claim of entitlement to service 
connection for a back disability has not been presented.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from May 1979 to July 1979.  
In October 1979 he filed a claim seeking service connection 
for a back disability he asserted he incurred in service in 
1979.  His service medical records were requested, but only 
his entrance examination, some dental records, records dated 
in April 1979 reflecting treatment for an ankle problem and 
for bronchitis, and a June 1979 psychiatric report were 
received.  In January 1980 the RO denied service connection 
because it concluded there was no evidence of a back injury 
in service.  In August 1988 the veteran again applied for 
service connection for a back injury; that claim was denied 
in September 1988 because the veteran submitted no new and 
material evidence.  

The instant appeal arises from the February 1992 attempt to 
again obtain service connection for a back injury.  In 
support of this claim the veteran submitted reports of 
computerized tomography (CT) scan of the cervical spine and 
lower back dated in October 1989.  The claim was denied in 
July 1992 because the RO concluded the evidence was not new 
and material, and in August 1992 the veteran expressed 
disagreement with that determination.  He was furnished a 
Statement of the Case (SOC) in September 1992 that provided 
him the text of laws and regulations considered in 
adjudicating his claim, including 38 C.F.R. § 3.156(a), 3.301 
and 3.303, and that explained that his claim remained denied 
because there was no evidence that the defects noted on the 
CT report originated in service.  The veteran responded by 
submitting a substantive appeal in September 1992 in which he 
asserted he went on sick call at Fort Sill after being kicked 
in the back, and that he also reported the incident to 
personnel at Carswell Air Force Base.  He further claimed to 
have suffered pains in his lower back and weakness in his 
left leg.  The veteran also requested a hearing, but 
subsequently withdrew that request.  VA treatment records 
were obtained that showed treatment for several disabilities, 
but did not address whether the veteran suffered a back 
disability that was incurred or aggravated in service.  
Private medical records were obtained that showed treatment 
for neck and back pain attributed by the examiners to post-
service incidents.  In Supplemental Statements of the Case 
(SSOC) furnished to the veteran in December 1992 and June 
1993 the RO explained that the claim was not reopened by that 
newly submitted evidence, as it was not material.  

The matter was forwarded to the Board for appellate 
consideration, where the attempt to reopen the claim was 
denied.  As noted above, the Board's decision was appealed to 
and vacated by the Court.  Upon remand from the Court, the 
Board in turn remanded the matter to the RO for additional 
development, to include obtaining all service and post-
service medical records, all relevant records from the Social 
Security Administration (SSA), and a VA examination.  

On remand, the RO asked the veteran to identify the various 
non-VA medical care providers who had treated him over the 
years, and using the information he provided, the RO 
requested copies of medical records from them.  In some 
instances treatment records were not available.  The records 
regarding back problems address cervical spine complaints, 
including several cervical diskectomies and one fusion 
between 1983 and 1984, and then beginning in 1989 also refer 
to low back problems.  The records refer to a cervical spine 
injury incurred when he was hit with a bat in December 1982, 
exacerbated by a whiplash injury incurred in a July 1983 
motor vehicle accident.  In addition, records dated in August 
1989 refer to another automobile accident that occurred one 
week earlier in which the veteran's automobile was at a 
complete stop when it was struck from behind by another 
vehicle.  Later that day the veteran began experiencing 
severe neck and low back pain.  The diagnostic impression was 
cervical/lumbosacral strain, acute, status post intracervical 
fusion.  Among those records obtained from trained medical 
professionals is no record or opinion that suggests the 
veteran was treated for a back disability that was incurred 
or aggravated in service.  

The RO again attempted to obtain additional service medical 
records in March 1998.  In response, the National Personnel 
Records Center provided materials from Brooke Army Medical 
Center and Carswell Air Force Base that were not previously 
of record.  Among those records are materials relative to a 
June 1, 1979, admission to the United States Air Force 
Regional Hospital at Carswell Air Force Base, precipitated 
when the veteran became acutely agitated on a return trip to 
Fort Sill following his grandmother's funeral to the extent 
the police at the Dallas/Fort Worth Airport brought him to 
Carswell.  No mention appears in those records of back pain.  
He was treated at that facility until June 5, 1979, when he 
was discharged and directed to go to Brooke Army Medical 
Center at Fort Sam Houston for additional care.  He was 
admitted at that facility on June 8, 1979, where he recounted 
that two months earlier he was kicked in the left lower back 
during an altercation in the barracks, and complained of 
lower back pain.  

Materials received from the SSA included private medical 
records, some of which were previously of record, and also 
included a copy of an April 1987 letter from SSA advising the 
veteran that his disability benefits would be terminated 
because SSA had ascertained that he was able to work.  

The report of a VA compensation and pension examination 
performed in March 1999 refers to the veteran's history of 
back problems, and contains the following diagnosis:  "mild 
degenerative disk disease with L5-S1, with moderate to severe 
symptomatology."  The examiner added that it was extremely 
unlikely that the subligamentous herniation at L5-S1 with 
mild degenerative disk disease that is currently present is a 
result of someone kicking the veteran in the back in 1979.  
He added:  "That is to say, I don't think his present 
condition is likely to be related to one kick in the lumbar 
spine in 1979."  In SSOCs provided to the veteran in May and 
July 1999 the RO explained the claim remained denied because 
the evidence was duplicative of evidence already considered, 
and therefore was not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence preciously submitted is so 
significant it must be considered in order to fairly decide 
the claim.  


Applicable Laws and Regulations

The Secretary generally cannot consider a previously denied 
claim unless it has been reopened by new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.104; Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  For 
purposes of ascertaining whether a claim is well grounded the 
credibility of the evidence is generally presumed.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. §§ 1110, 1131.  

Analysis

The Board must first address whether the claim denied in 1988 
has been reopened.  A three-step analysis of an attempt to 
reopen a previously denied claim is conducted under 38 
U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209, 217-218 
(1999) (en banc); Winters v. West, 12 Vet. App. 203, 207 
(1999) (en banc); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material.  For the purposes of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is presumed under 
Justus v. Principi, 3 Vet. App. 510 (1992), although patently 
incredible evidence is not entitled to that presumption.  
Duran v. Brown, 7 Vet. App. 216 (1994).  Second, if the claim 
is reopened, VA must determine whether, based upon all the 
evidence of record and presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Third, if the claim is well grounded, 
it must be evaluated on its merits provided the duty to 
assist set out 38 U.S.C.A. § 5107(a) (West 1991) has been 
met.  Winters.  

The veteran seeks service connection for a back disability 
that he says was incurred in service when he and some others 
stepped in to protect another serviceman during an 
altercation in the barracks.  He reported that he was kicked 
in the left lower back, and that his current back problems 
stem from that initial injury.  When the claim of entitlement 
to service connection was first denied in 1980, and then when 
his 1988 attempt to reopen that claim was denied, the 
veteran's complete inservice treatment record was not 
associated with the claims folder.  Pursuant to the Board's 
1997 remand, however, additional inservice treatment records 
prepared contemporaneous with the veteran's inservice 
hospitalization were obtained.  Those records are new, as 
they were not added to the record until 1998.  Those records 
provide more detailed information regarding medical care 
administered to the veteran during service, and were prepared 
contemporaneous with that care.  As such, they must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the previously denied claim 
has been reopened by the addition of new service medical 
records.  38 C.F.R. § 3.156(a).  

At this point, the Board notes the argument advanced on 
appellant's behalf that asserted this claim has not been 
considered in light of the Court's holding in Hodge, and that 
remand is therefore necessary to afford the veteran the 
opportunity to address that matter.  The Board also notes 
that at the time the agency of original jurisdiction first 
developed and adjudicated this claim in 1992, VA construed 
the law to require that new and material evidence was new 
evidence that presented a reasonable possibility of a change 
in the outcome, using the standard set out in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  However, following the 
Board's remand in 1997 the United States Court of Appeals for 
the Federal Circuit issued its decision in Hodge, in which it 
invalidated that construction of the law, and directed that 
38 C.F.R. § 3.156(a), not the Court's construction of that 
regulation set out in Colvin, be used to analyze whether 
evidence was new and material.  In response to that holding, 
and contrary to the assertions advanced on the appellant's 
behalf in the written argument dated in October 1999 that 
such an analysis was not done, the RO considered the evidence 
in light of 38 C.F.R. § 3.156(a), the text of which was first 
provided to the veteran in the SOC furnished to him in March 
1992.  The RO concluded the claim was not reopened and did 
not proceed to address the merits of this claim.  

As the Board is here finding that the claim has been 
reopened, before moving on to a review of the evidence to 
ascertain whether a well-grounded claim has been presented, 
the Board must determine whether this case should be remanded 
to the RO for further development and adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It appears 
that the agency of original jurisdiction first denied service 
connection in 1980 because it determined there was no 
evidence that the veteran incurred a back disability in 
service, and that the newly submitted evidence was not 
material because it did not address whether the post-service 
disability was incurred in service.  The veteran was informed 
that that was the reason his claim could not be granted, and 
was provided the opportunity to submit evidence or argument 
in that regard.  Therefore, the Board concludes that its 
review of the record and a decision as to whether the veteran 
has presented a well-grounded claim at this time, without 
remanding the matter, will not prejudice the veteran. 

The next step in adjudicating this claim is ascertaining 
whether, based upon all the evidence of record and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991); Elkins; 
Winters; Hodge.  The record contains post-service medical 
records that reveal a diagnosis of a lower back disability, 
namely, a March 1999 VA compensation and pension examination 
report contains a diagnosis of mild degenerative disk disease 
at L5-S1.  There are also numerous private medical records 
that reveal the veteran has suffered from cervical spine 
disabilities.  Accordingly, the first step of the Caluza 
analysis of a well-grounded claim has been met:  there is 
competent evidence of a current back disability.  

With regard to the second step of the Caluza analysis, 
medical evidence of in-service incurrence or aggravation of a 
disease or injury, the record contains a Narrative Summary 
regarding a June 8, 1979, admission at Brooke Army Medical 
Center in which the veteran reported that two months earlier 
he had been kicked in the back, and complained of pain in his 
back.  Among the diagnoses made upon discharge from that 
hospital stay on June 25, 1979, was the following:  
psychophysiologic musculoskeletal disorder, left lower back, 
chronic, moderate, stable, treated conservatively.  There was 
no evidence of complaints of, treatment for or diagnosis of a 
cervical spine disability, however.  Based on the foregoing, 
the Board finds that the second step of the Caluza analysis 
has been met with regard to whether the veteran has presented 
a well-grounded claim of service connection for a disability 
of the low back.  

With regard to the third step of the Caluza analysis of 
whether the claim is well grounded, that is, whether medical 
evidence of a nexus between the in-service injury or disease 
and the current disability has been submitted, the Board 
notes that there is no such nexus opinion.  The post-service 
treatment information of record refers to back injuries 
incurred in 1982, 1983 and 1989, but none of the medical 
professionals opine that the post-service symptoms and 
manifestations of a low back disability are the result of an 
injury incurred or aggravated in service.  The veteran argues 
that the post-service injuries he sustained merely 
exacerbated the back injury he originally incurred in 
service, and that the original back injury should be service-
connected.  As pointed out above, however, no medical 
professional has made such a statement.  

The only evidence of record that provides a nexus opinion 
linking a current back disability with service is the 
veteran's own assertion.  The veteran does not assert that he 
is a trained medical professional.  Although for purposes of 
ascertaining whether a claim is well grounded the credibility 
of the evidence is generally presumed, such presumption is 
not applicable when the evidence is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board does not find that the veteran's statement is 
inherently incredible, but as a layperson he is not competent 
to provide such an opinion.  In the absence of competent 
evidence of a nexus between a current back disability and 
service, the Board finds that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that this claim is well grounded.  
Furthermore, in the absence of a well-grounded claim VA has 
no duty to assist the veteran.  Morton v. West, No. 96-1517 
(U.S. Vet. App. July 14, 1999), mot. for en banc review den'd 
July 28, 1999.  Accordingly, any perceived failure by VA to 
render assistance cannot be legal error.

Based on the foregoing, the Board concludes that the veteran 
has presented new and material evidence to reopen his 
previously denied claim of entitlement to service connection 
for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104, 3.156(a).  However, the reopened claim is not well 
grounded.  38 U.S.C.A. § 5107. 



ORDER

A well-grounded claim of entitlement to service connection 
for a back disability not having been submitted, service 
connection remains denied.   



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

